DETAILED ACTION
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  this claim does not end with a period .  Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26 and 27, dependent on claim 12, recites the limitation "the pH modifying agent" in second line.  There is insufficient antecedent basis for this limitation on the claim 12.  For the purpose of examination, these claims are construed as dependent on claim 20.
Claims 33 and 36, dependent on claim 16, recites the limitation “wherein the co-
softener" in second line.  There is insufficient antecedent basis for this limitation in the claim 16.  For the purpose of examination, these claims are construed as dependent on claim 31.
	Claims 13-14 are rejected under 112(b) for being incomplete.  These claims are amended (or corrected) to being dependent on claim 5 (instead of claim 12).  It should be noted that claim 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 40, 7, 12-16, 18, 20 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VETTER et al. (US 2016/0215238 A1).
Regarding claims 1, 7, 12-16 and 40, Vetter teaches a fabric care composition comprising an aminofunctional polysiloxane with the same claimed structural limitations; [25-28, 148: Exmp. 8, line 8],  a nonionic surfactant; [49, 53], further comprising a cationic fabric softening active such as cationic (quaternized) polyacrylamide; [48, 148: Exmp. 8; component 5; see the footnote], and agents with thickening properties (claims 15-16) esterquats; [57], and dimethyl aminoethyl acrylate; [148].  Composition is able to prevent and repel the stains of fabrics; [84, 98].
Regarding claims 18, 20, 26-27,  Vetter’s composition has a viscosity in the range of 200-500 cPs; [24], and pH modifying agent such as citric acid; [71, 132, claim 15], wherein the pH is about 3; [148: Example 8].  Note that the viscosity of composition (claim 18) is assumed to be in an agreeable range to that of aminofunctional polysiloxane. However, this limitation is addressed below, alternatively.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  VETTER et al. (US 2016/0215238 A1).
 Regarding claim 17,  Vetter’s does not expressly teach thickening agent provided in emulsion form. However, it teaches that the aminofunctional polysiloxane is in an emulsion state and it could include other ingredients such as nonionic surfactants; [48]. Therefore, it would be obvious to either include the thickener in aminopolysiloxane  emulsion, or provide it separately with the motivation of further enhance its dispersal, which is a routine experimental practice and not imparting patentability.
Regarding claim 18,  Vetter’s teaching of the viscosity for the composition is not
.

Claims 2, 8, 31, 33, 36, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (US 2016/0215238 A1) as applied to claim 1, and further in view of Barrera et al. (US 20150147286 A1).
Regarding claims 2 and 40,  Vetter teaches that the amount of amino-polysiloxane in the its emulsion is in the range of 25-40%; [25].  On the other hand, the amount of this emulsion in the fabric care composition is in the range of 0.5-8 w%; [148: Exmp. 8 Table].  This renders the amount of amino-polysiloxane in the lower range of 1.25 w% (0.5 X 0.25) which is close to 1% as instantly claimed. Consequently, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.”Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].  Alternatively, the prior art of Barrera teaches amino-polysiloxane in the amount of 1%; [289: table 6]. At the time of invention, it would have been obvious to adjust the value of amino-polysiloxane to slightly a lower amount without any adverse effect on fabric care composition.
Regarding claim 8, 31, 33 and 36,  Vetter does not, expressly, teach a cationic co-softener.  However, the analogous art of Barrera teaches a deposition aid cationic softener of polyquaternium-7; [234].  At the time, before the effective filing date of invention, it would have been obvious to add the polyquaternium-7 cationic softener of Barrera to Vetter’s composition with the motivation of enhancing the softening effect of the composition.  Polyquaternium-7 is a copolymer of acrylamide and dimethyl diallyl ammonium chloride monomers. It is typically supplied as an 8% aqueous solution. It is used both in fabric softeners and in cosmetic formulations as an antistatic agent, film former, and hair fixative as well; [252].  Note that (instant claim 15) Barrera, similarly, teaches an alkyl acrylate (a thickening agent).  Barrera also teaches the amount of nonionic surfactant about 0.3%; [174], wherein Vetter did not specifically teach it.
Regarding claim 43, Vetter teaches that the composition is used for removing stains (prevent and repel) from fabrics; [84, 98].  This is construed as the fact that composition removes any stains such as coffee, milk and chocolate, in the absence of any indication to the contrary by Vetter, which renders the claim obvious.

                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892, wherein the prior arts of EP 3299445 A1, US 2005/0170994 A1, US2015/0337239 A1, US 2016/281034 A1, US 2008/171684 A1, US 2017/211019 A1, WO 2017/116397 A1, and US 2015/197708 A1 are of particular disclosure.




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/02/25
						/NICOLE M. BUIE-HATCHER/						Primary Examiner, Art Unit 1767